        Case 1:20-cv-03538-GLR Document 234 Filed 05/18/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,
                                                    Case No. 1:20-cv-3538
        Plaintiff,
 v.

 RAGINGBULL.COM, LLC, et al.,

        Defendants.



 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS WINSTON
                  RESEARCH INC. AND WINSTON CORP.

       Plaintiff Federal Trade Commission, by and through its undersigned counsel and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses defendants

Winston Research Inc. and Winston Corp. from this action. 1




 1
    Because neither defendant has served an answer or a motion for summary judgment, Rule 41
states “the dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B).
       Case 1:20-cv-03538-GLR Document 234 Filed 05/18/21 Page 2 of 3



                                 Respectfully submitted,

                                 J. Reilly Dolan
                                 Acting General Counsel


Dated: May 18, 2021                /s/ Gordon E. Sommers
                                 Colleen Robbins (D. Md. Temp. Bar No. 92567)
                                 Sung W. Kim (D. Md. Temp. Bar No. 814609)
                                 Gordon E. Sommers (D. Md. Temp. Bar No.
                                 814431)
                                 Laura C. Basford (D. Md. Temp. Bar No. 814888)
                                 Federal Trade Commission
                                 600 Pennsylvania Ave., NW
                                 Mailstop CC-8528
                                 Washington, DC 20580
                                 (202) 326-2548; crobbins@ftc.gov
                                 (202) 326-2211; skim6@ftc.gov
                                 (202) 326-2504; gsommers@ftc.gov
                                 (202) 326-2343; lbasford@ftc.gov
                                 (202) 326-3395 (Facsimile)

                                 Attorneys for Plaintiff
                                 Federal Trade Commission
        Case 1:20-cv-03538-GLR Document 234 Filed 05/18/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, I electronically filed the foregoing with the Clerk

of the Court using CM/ECF which will send a notice of electronic filing to counsel of record for

Defendants.




                                                  /s/ Gordon E. Sommers
                                                 Gordon E. Sommers
